Exhibit 10.5

 


AGREEMENT

     THIS AGREEMENT (the "Agreement") is made and entered into as of September
2, 2002 (the "Effective Date") between United Air Lines, Inc. ("UA") and UAL
Corporation ("UAL", UA and UAL sometimes collectively referred to as "United")
and Andrew P. Studdert residing at 2844 Blackhawk Road, Wilmette, Illinois 60091
(sometimes referred to as "Executive").

     WHEREAS, Executive has served and is presently serving as an officer of UA
(such position is hereinafter referred to as the "Executive Position"), and may
hold various other positions and directorships with UA, UAL, or subsidiaries or
affiliates thereof;

     WHEREAS, United and Executive desire to fully settle and resolve any and
all issues and disputes arising out of Executive's employment with United and
the termination of his full time employment as an executive officer by United;

     WHEREAS, United wishes to retain certain limited services of Executive, and
Executive wishes to provide said services to United, in accordance with the
terms and conditions set forth herein; and

     WHEREAS, Executive has agreed in this Agreement to provide such services
and to release United from certain liabilities, as set forth in this Agreement,
arising out of Executive's ceasing to serve in the Executive Position;

     NOW, THEREFORE, it is agreed by and between United and Executive as
follows:

     1.     Relinquishment of Title; Continued Employment.  Executive hereby
ceases to serve in the Executive Position, effective as of the Effective Date. 
Thereafter, Executive will continue to be actively employed by United, but
Executive will perform services for United by being "on call", including
testifying on behalf of United, and subject to such other assignments consistent
with Executive's experience and reasonably acceptable to Executive as may be
reasonably requested by either the person who is Executive's supervisor
immediately prior to the Effective Date (the "Supervisor") or the Supervisor's
successor; provided that such requests shall not unreasonably interfere with any
employment or business pursuits, including consulting, that Executive may be
engaged in from time to time.

     2.     Time Period of Employment; Retirement.  A.   United agrees to employ
Executive and Executive agrees to be employed by United on the basis stated in
Paragraph 1 from the Effective Date through the earlier of (i) 11:59 p.m. of
September 2, 2007, or (ii) the termination of this Agreement and Executive's
employment pursuant to Paragraph 4 hereof (such period, the "Term").

     B.     Notwithstanding the foregoing, if the Term ends pursuant to
Paragraph 2(A)(ii) above, by virtue of the operation of Paragraph 4(a)(i),
Executive's beneficiaries will have the benefits accorded to the beneficiaries
of an active officer who dies.

     3.     Compensation and Benefits.  A. Salary.  United will pay Executive
the following salary payments:

> > (i)     Executive's monthly salary as in effective on the Effective Date for
> > the month of September 2002.
> > 
> > (ii)     From October 1, 2002 through the end of the Term, United will pay
> > Executive a monthly salary in the amount of $1,000.00. Such payments will be
> > made on the same schedule as salary payments are made to actively employed
> > officers of United from time to time, currently the 15th and last day of
> > each month.  During the Term, Executive will not be entitled to any increase
> > nor subject to any decrease in such salary payments.  Any amounts will be
> > prorated for any partial month.
> > 
> > (iii)     United shall also pay Executive a lump sum payment of
> > $1,452,000.00 upon the expiration of the revocation period set out in
> > paragraph 9(B)(iv).

All payments made pursuant to this paragraph 3 will be subject to withholding
for taxes and other purposes as required by applicable law.  The lump sum
payment made pursuant to (iii) of this paragraph 3 shall not be considered to be
Earnings for purposes of any employee benefit plan sponsored by United.

     B.     Incentive Compensation. If a Performance Incentive Plan (or any
successor Plan) award is granted for 2002 performance or thereafter, Executive
will not be eligible for any award.

     C.     Benefits.  Notwithstanding what may be provided to other active
employees of United from time to time or whether Executive may have been covered
by a benefit plan prior to the Effective Date, the only benefits that Executive
shall be entitled to during the Term are as follows:

> > (i)     Free and Reduced Rate Transportation.  United shall provide to
> > Executive and his eligibles free and reduced rate transportation of the type
> > granted to actively employed officers in accordance with company regulations
> > and officer travel policies as revised from time to time.
> > 
> > (ii)     United Air Lines, Inc. Management, Administrative and Public
> > Contact Defined Benefit Pension Plan.  Executive shall continue to
> > participate in (A) the Pension Plan and (B) the United Air Lines, Inc.
> > Supplemental Retirement Plan in accordance with their terms (hereinafter
> > collectively the "Retirement Plans") provided that in the event
> > participation in the Pension Plan is frozen during the Term, Executive shall
> > be credited with participation under the Supplemental Plan for the period
> > participation is frozen but not beyond the end of the Term.
> > 
> > (iii)     Management Medical/Dental.  Executive and his eligible dependents
> > shall continue to be covered by the Management Medical/Dental Plan in the
> > same manner as other active management employees.  In the event active
> > management employees are required to pay a portion of the premium or cost
> > for coverage under the Medical/Dental Plan, Executive shall be entitled to
> > such coverage provided he makes all required payments in a timely manner as
> > determined by the Plan Administrator of the Management Medical/Dental Plan.
> > 
> > (iv)     Group Life Insurance.  Executive shall continue to be covered by
> > Group Life Insurance including Contributory Life Insurance (if so covered)
> > based on his annual salary amount immediately prior to the Effective Date,
> > on the same basis as other active management employees, provided the
> > appropriate payroll deductions are authorized and in accordance with the
> > terms of the policies.  The insurance company shall bill the Executive
> > directly for the premiums for the Contributory Life Insurance coverage
> > commencing October 1, 2002.
> > 
> > (v)     Officer's Accidental Death and Dismemberment Insurance/Split Dollar
> > Life Insurance. Executive's Officer's Accidental Death and Dismemberment
> > coverage will continue until the end of the Term. If Executive is covered by
> > the Officer's Split Dollar Life Insurance as of the Effective Date,
> > Executive will continue to be covered by such insurance until the end of the
> > Term or, if sooner, until UA cancels such coverage for active officers.  The
> > terms of Executive's coverage and option for continuation of the Officer's
> > Split Dollar Life Insurance after the end of the Term or upon cancellation
> > will be explained in a separate letter upon the end of the Term or upon
> > cancellation.
> > 
> > (vi)     (a)  Stock.  Executive shall forfeit all vested and unvested stock
> > options granted under UAL's equity incentive plans (the "Equity Plans")
> > prior to the Effective Date.  Executive shall retain any restricted stock
> > granted to him pursuant to the Equity Plans.

(b)  Executive will not be eligible for any grants made under the Equity Plans,
or any successor plans, after the Effective Date. (vii)     Other Benefits. 
Executive will continue to be eligible to participate in the employee stock
purchase plan, 401(k) plan, Flexible Spending Account, officer financial
services and Employee Stock Ownership Plan, and will be eligible for payroll
savings bonds on the same basis as other active employees.  Executive will also
be eligible to utilize the Credit Union subject to its rules.

(viii)     Vacation and Holidays.  Executive shall be paid for eight (8) weeks
of accrued vacation upon the expiration of the revocation period set out in
paragraph 9(B)(iv). No vacation or holiday time will be accrued or taken after
the Effective Date.

(ix)      Outplacement Benefits.  For a period of 12 months commencing on the
Effective Date, Executive will be provided with outplacement assistance
appropriate to the Executive Position held by the Executive prior to the
Effective Date.

(x)       Automobile.  UA will transfer title to the Cadillac automobile
provided to Executive by UA immediately prior to the Effective Date.

(xi)       Laptop Computer and Cellular Telephone.  UA will transfer to
Executive title to the laptop computer and cellular telephone provided to
Executive by UA immediately prior to the Effective Date and Executive shall
retain his cellular telephone number but shall be responsible for all charges
incurred after the Effective Date; provided, further, if requested by UA,
Executive will promptly after such request deliver the laptop computer to UA so
that UA can delete any Confidential Information (as defined in paragraph 6(A)
below) that may be stored in such computer.

     D.     Each of the benefits enumerated in Paragraph 3(C) is subject to the
practices, rules, and regulations of United, as in effect from time to time.

     E.     (i)     Notwithstanding any other provisions of this Agreement, in
the event that any payment or benefit received or to be received by Executive
hereunder, when taken together with any payment or benefits received or to be
received pursuant to the terms of any other plan, arrangement or agreement with
United, or any affiliate thereof (all such payments and benefits being
hereinafter called "Total Payments") would be subject (in whole or part), to any
excise tax (the "Excise Tax") imposed under section 4999 of the Internal Revenue
Code of 1986, as amended (the "Code"), then, the payments under Paragraph 3(A)
shall first be reduced and individual benefits under Paragraph 3(C) shall
thereafter be eliminated, to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax, but only if (A) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments) is greater
than or equal to (B) the net amount of such Total Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which
Executive would be subject in respect of such unreduced Total Payments);
provided, however, that Executive may elect to have individual benefits under
Paragraph 3(C) eliminated prior to any reduction of the cash payments under
Paragraphs 3(A).

               (ii)     For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which Executive shall have waived
at such time and in such manner as not to constitute a "payment" within the
meaning of section 280G(b) of the Code shall be taken into account, (ii) no
portion of the Total Payments shall be taken into account which, in the opinion
of tax counsel ("Tax Counsel") reasonably acceptable to Executive and selected
by the accounting firm (the "Auditor") which was, immediately prior to the
Effective Date, United's independent auditor, does not constitute a "parachute
payment" within the meaning of section 280G(b)(2) of the Code (including by
reason of section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of section 280G(b)(4)(B) of the Code, in
excess of the Base Amount (as defined in section 280G(b)(3) of the Code)
allocable to such reasonable compensation, and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code.

     F.     Air Transportation Safety and System Stabilization Act.

             (i)     Notwithstanding any other provisions of this Agreement, in
the event that any payment or benefit received or to be received by the
Executive hereunder, when taken together with any payment or benefits received
or to be received pursuant to the terms of any other plan, arrangement, or
agreement with United, or any affiliate thereof which is, in the opinion of
counsel selected by United ("Counsel"), included in "Total Compensation" as
defined by Section 104(b) of the Air Transportation Safety and System
Stabilization Act (the "Act") would, in the opinion of Counsel, exceed the
limitation under Section 104(a) of the Act, then the payments under Paragraph
3(A) included in Total Compensation shall first be reduced and individual
benefits under Paragraph 3(C) included in Total Compensation shall thereafter be
eliminated, provided, however, that Executive may elect to have individual
benefits under Paragraph 3(C) eliminated prior to any reduction of the cash
payments under Paragraph 3(A).

               (ii)      Paragraph 3(F)(i) will not apply if (a) United does not
apply for Federal credit instrument under the Act by the deadline stipulated in
the Act or any amendment thereto or (b) if United does apply for a Federal
credit instrument under the Act by the deadline but such Federal credit
instrument is not actually issued to United for any reason other than because
the Executive's Total Compensation exceeds the limitation under Section 104(a)
of the Act.

     4.     Termination of Employment Under Agreement.

     A.     Non-Election of Executive.  Executive's employment under this
Agreement shall terminate and Executive will no longer have the status of an
active employee of United and will no longer be entitled to any of the benefits
of this Agreement (including the entitlement to the payment and benefits
described in Paragraph 3(C), other than those required by law or otherwise
vested), on the happening of the earliest of the following events:

>      (i)     Executive's death;
> 
>      (ii)     Any material breach by Executive of Paragraph 6 or 9 hereof or
> the failure by Executive to provide notice to United pursuant to Paragraph
> 4(B)(ii) hereof;
> 
>      (iii)     Executive's termination for Cause (as defined below).

For purposes hereof, "Cause" shall mean (a) the willful and continued failure by
Executive to substantially perform Executive's duties with United (other than
any such failure resulting from Executive's incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to
Executive by the Board of Directors of UAL (the "Board"), which demand
specifically identifies the manner in which the Board believes that Executive
has not substantially performed Executive's duties, and Executive shall not have
substantially performed within a reasonable time after receipt of such notice, 
(b) the willful engaging by Executive in conduct, including any conduct that is
a violation of Executive's duties set forth under Paragraph 7 or 8 hereof, which
is demonstrably and materially injurious to United or its subsidiaries,
monetarily or otherwise or (c) Executive's conviction for the commission of a
felony.  For purposes of clauses (a) and (b) of this definition, no act, or
failure to act, on Executive's part shall be deemed "willful" unless done, or
omitted to be done, by Executive not in good faith and without reasonable belief
that Executive's act, or failure to act, was in the best interest of United.

     B.     Election of Executive.  (i) During the Term, if Executive elects to
terminate his employment for any reason, Executive will receive, in lieu of any
further payments under Paragraphs 3(A)(ii) above (such payments, the "Monthly
Payments"), a one time lump sum payment (subject to withholding for taxes and
other purposes as required by applicable laws) in an amount equal to the sum of
the remaining Monthly Payments payable under this Agreement, and will no longer
be entitled to any benefits under Paragraph 3(C) (other than benefits required
by law or otherwise vested). Before Executive's election to terminate under this
paragraph can become effective, Executive must have provided United seven (7)
days' written notice of his election by registered mail addressed to the General
Counsel of United at its principal World Headquarters offices.  Executive's
termination of employment will be as of the seventh (7th) day after receipt by
United of such notice, at which time he or she will no longer have the status of
an active employee of United (including the entitlement to benefits described in
Paragraph 3(C), other than benefits required by law or otherwise vested).  In
the event Executive makes an election to terminate his employment under this
Paragraph 4(B)(i), Executive agrees not to take a Competitive Position (as
defined below) for a Competitor (as defined below) for the period commencing on
the Effective Date and ending on September 3, 2003.

>      (ii)  Notwithstanding the foregoing provisions of this Paragraph 4(B),
> during the Term, if Executive elects to terminate his employment by taking a
> Competitive Position (as defined below) with a Competitor (as defined below):

>      (a)     Upon agreeing to such employment he must immediately so notify
> United in writing by registered mail addressed to the General Counsel of
> United at its principal World Headquarters offices;
> 
>      (b)     will be deemed to have elected to terminate his employment under
> this Agreement (including the entitlement to benefits described in Paragraph
> 3(C)) effective as of the day Executive becomes employed by such Competitor;
> and
> 
>      (c)     will be entitled to no further compensation after such effective
> date.

For purposes of this Agreement, (1) "Competitor" means any airline or air
carrier or any company affiliated, directly or indirectly, with another airline
or air carrier and (2) "Competitive Position" means becoming employed by, a
member of the board of directors of, a consultant to, or to otherwise provide
services of any nature to a Competitor directly or indirectly.  If during the
Term, Executive desires to provide services whether as a consultant, employee or
otherwise to a Competitor and requests that United consent to such provision of
such services, United will reasonably consider such request and will not
unreasonably withhold, delay or condition its consent.  In the event United
consents to Executive's providing such services, there will not be a termination
of the Executive's employment under the Agreement pursuant to this Paragraph
4(B)(ii).  In the event United does not consent to the Executive's providing
such services pursuant to this Paragraph 4(B)(ii), Executive may terminate the
Agreement pursuant to Paragraph 4(B)(i) and may accept such Competitive
Position.

     C.     Survival.  Notwithstanding any termination of Executive's employment
under this Agreement, Executive shall continue to be bound by (1) the provisions
of Paragraphs 6 through 16 hereof, and (2) the provisions of Paragraph
4(B)(ii)(a) hereof.

     5.     Regulations.  During his employment, Executive will be governed by
applicable United regulations, as in effect from time to time, to the extent
that such regulations are consistent with Executive's status as an on-call
employee.

     6.     Confidentiality.

     A.     For purposes of this Agreement "Confidential Information" shall mean
and include, but not be limited to, the kinds of services provided or proposed
to be provided by United to customers, the manner in which such services are
performed or offered to be performed, information concerning United's fleet
plan, cost structure, strategic plan, labor strategy, information concerning the
creation, acquisition or disposition of products and services, personnel
information, and other trade secrets and confidential or proprietary information
concerning United's business, but shall not include information which (I) is or
becomes generally available to the public other than as a result of a disclosure
by Executive, (II) was available to Executive on a non-confidential basis prior
to its disclosure by UAL or UA, or (III) becomes available to Executive on a
non-confidential basis from a person other than UAL, UA or their officers,
directors, employees or agents who is not otherwise bound by any confidentiality
obligations with respect to the information provided to Executive (the
"Confidential Information").

     B.     (i)  Executive acknowledges that: (a) United's business is intensely
competitive and that Executive's employment by United has required and during
the Term may continue to require that Executive have access to and knowledge of
Confidential Information of United, (b) the direct or indirect disclosure of any
Confidential Information would place United at a disadvantage and would do
damage, monetary or otherwise, to United's business, and (c) the engaging by
Executive in any of the activities prohibited by this Paragraph 6 may constitute
improper appropriation or use of such Confidential Information.  Executive
expressly acknowledges the trade secret status of the Confidential Information
and that the Confidential Information constitutes a protectible business
interest of United.

> (ii)  Whether directly or indirectly, individually, as a director,
> stockholder, owner, partner, employee, principal, or agent of any business, or
> in any other capacity, during the Term of this Agreement and for the three (3)
> year period thereafter, Executive shall not make known, disclose, furnish,
> make available or utilize any of the Confidential Information, other than in
> the proper performance of the duties contemplated under this Agreement. 
> Executive shall return any tangible Confidential Information, including
> photocopies, extracts and summaries thereof, or any such information stored
> electronically on tapes, computer disks, or in any other manner that Executive
> has in his possession (a) on the Effective Date of this Agreement, (b) at the
> end of the Term, and (c) at such time as United requests Executive to do so.

> (iii)  Executive acknowledges and agrees that due to the confidential and
> proprietary nature of the Confidential Information he or she possesses, a
> breach or threatened breach by him or her of any of the provisions contained
> in this Paragraph 6 will cause United irreparable injury.  Therefore, in
> addition to any other rights or remedies, Executive agrees that United shall
> be entitled to a temporary, preliminary, and permanent injunction enjoining or
> restraining Executive from any such violation or threatened violation, without
> the necessity of proving the inadequacy of monetary damages or the posting of
> any bond or security.  Executive consents to jurisdiction for such enforcement
> in any state or federal court in the State of Illinois.

> (iv)  Executive further acknowledges and agrees that due to the uniqueness of
> his services and confidential nature of the Confidential Information he or she
> possesses, the covenants set forth herein are reasonable and necessary for the
> protection of the business and goodwill of United.

     Executive understands that it is United's intent to have this promise of
confidentiality enforced to its fullest extent.  Accordingly, Executive and
United agree that, if any portion of this promise of confidentiality is
unenforceable, the court should still construe and enforce this promise of
confidentiality to the fullest extent permitted by law.

     C.     Executive agrees to keep the terms of and circumstances surrounding
this Agreement and of his working arrangement, as defined herein, confidential
except that the source and amount of his income may be revealed as necessary for
tax, loan purposes and the like.

     7.     Non-Disparagement.  A.  Executive agrees not to make, or cause to be
made, any statement, observation or opinion, or communicate any information
(whether oral or written, directly or indirectly) that (a) accuses or implies
that United and/or any of its parents, subsidiaries and affiliates, together
with their respective present or former officers, directors, partners,
shareholders, employees and agents, and each of their predecessors, successors
and assigns, engaged in any wrongful, unlawful or improper conduct, whether
relating to Executive's employment (or the termination thereof), the business or
operations of United, or otherwise; or (b) disparages, impugns or in any way
reflects adversely upon the business or reputation of United and/or any of its
parents, subsidiaries and affiliates, together with their respective present or
former officers, directors, partners, shareholders, employees and agents, and
each of their predecessors, successors and assigns.

     B.     United agrees not to willfully authorize any statement, observation
or opinion (whether oral or written, direct or indirect) that is materially
injurious to Executive and that (a) accuses or implies that Executive engaged in
any wrongful, unlawful or improper conduct relating to Executive's employment
with United or (b) disparages, impugns or in any way reflects adversely upon the
reputation of Executive.

     C.     Nothing herein shall be deemed to preclude Executive or United from
providing truthful testimony or information pursuant to subpoena, court order or
similar legal process.

     8.      Non-Solicitation of Employees:  Executive agrees that Executive
will not, for a period of two years following the Effective Date, directly or
indirectly, for the benefit of any Competitor (as defined in Paragraph 4(B)
hereof) of United, solicit the employment or services of, hire, or assist in the
hiring of any person eligible for the Incentive Compensation Plan or any
successor Plan.

     9.     Assent and Release.  A.  In consideration for the payments and
benefits provided in this Agreement, Executive hereby voluntarily, knowingly,
willingly, irrevocably, and unconditionally releases UA and UAL together with
their respective parents, subsidiaries and affiliates, and each of their
respective officers, directors, employees, representatives, attorneys and
agents, and each of their respective predecessors, successors and assigns
(collectively, the "Releasees") from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, causes of action, rights, costs,
losses, debts, and expenses of any nature whatsoever, known or unknown, which
against them Executive or his successors or assigns ever had, now have or
hereafter can, shall or may have (either directly, indirectly, derivatively or
in any other representative capacity) by reason of any matter, fact or cause
whatsoever arising from the beginning of time to the date of this Agreement,
including without limitation all claims arising under Title VII of the Civil
Rights Act of 1991, the federal Age Discrimination in Employment Act of 1967
("ADEA"), the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act of 1993, the Equal
Pay Act of 1963, each as amended; and all other federal, state or local laws,
rules, regulations, judicial decisions or public policies now or hereafter
recognized, including but not limited to the California Fair Employment and
Housing Act, the Colorado anti-discrimination laws, the Illinois Human Rights
Act, the New Jersey Law Against Discrimination and the New York City and State
Human Rights Law, each as amended.  This release by Executive of the Releasees
also includes, without limitation, all claims arising under each employee
pension, employee welfare, and executive compensation plan of United now in
effect or hereafter adopted, except for any benefits to be provided to Executive
under this Agreement or in the normal course of Executive's employment through
the Effective Date.  It is agreed that this paragraph shall survive termination
of the Agreement.  Nothing in this Paragraph 9 shall affect or impair any right
that Executive has to either (1) indemnification pursuant to United's bylaws or
applicable law or (2) any vested benefit under United's employee benefit plans.

     B.     Executive expressly acknowledges and agrees that, by entering into
this Agreement, Executive is waiving any and all rights or claims that he may
have arising under the ADEA, as amended, which have arisen on or before the date
of execution of this Agreement.  Executive further expressly acknowledges and
agrees that:

>      (i)     In return for this Agreement, Executive will receive compensation
> beyond that which he was already entitled to receive before entering into this
> Agreement;

>      (ii)     Executive has been advised by United to consult with an attorney
> before signing this Agreement;

>      (iii)     Executive was given a copy of this Agreement on or before
> September 5, 2002.  Executive has been informed that Executive has not less
> than twenty-one (21) days from September 5, 2002 within which to consider the
> Agreement and, if Executive considers this Agreement for fewer than 21 days,
> then Executive agrees that he has had a reasonable period of time to consider
> the Agreement; and

>      (iv)     Executive was informed that Executive had seven (7) days
> following the date of execution of the Agreement in which to revoke the
> Agreement.  After seven (7) days this Agreement will become effective,
> enforceable and irrevocable unless written revocation is received by the
> undersigned from Executive on or before the close of business on the seventh
> (7th) day after Executive executed this Agreement.  If Executive revokes this
> Agreement it shall not be effective or enforceable and Executive will not
> receive the compensation or benefits described in this Agreement.

     C.     Waiver of Unknown Claims:  It is the intention of Executive and
United in executing this Agreement that the same shall be effective as a bar to
each and every claim, demand and cause of action hereinabove specified.  In
furtherance of this intention, Executive hereby expressly waives any and all
rights and benefits conferred upon Executive by the provisions of SECTION 1542
OF THE CALIFORNIA CIVIL CODE, to the extent applicable to Executive,  and
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including as well
those related to unknown and unsuspected claims, demands and causes of action,
if any, as well as those relating to any other claims, demands and causes of
action hereinabove specified.  SECTION 1542 provides: "A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
FAVOR AT TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."      Executive acknowledges
that Executive may hereafter discover claims or facts in addition to or
different from those which Executive now knows or believes to exist with respect
to the subject matter of this Agreement and which, if known or suspected at the
time of executing this Agreement, may have materially affected this settlement.

     10.     Non-Assignability; Assignment in the Event of Acquisition or
Merger.  This Agreement and the benefits hereunder are not assignable or
transferable by Executive; the rights and obligations of United under this
Agreement will automatically be deemed to be assigned by United to any
corporation or entity into which United may be merged or consolidate.

     11.     Applicable Law.  This Agreement shall be construed in accordance
with the laws of the State of Illinois, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by the laws of, the State of Illinois, without regard to principles of
conflict of laws.

     12.     Paragraph Reference.  Any reference to paragraphs or subparagraphs
shall be references to paragraphs or subparagraphs of this Agreement unless
expressly stated otherwise.

     13.     Severability.  If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect the other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or application in accordance with the essential intent
and purpose of this Agreement, and to this end the provisions of this Agreement
are declared to be severable.  Moreover, if any one or more of the provisions
contained in this Agreement is held to be excessively broad as to duration,
scope, activity or subject, such provisions will be construed by limiting and
reducing them so as to be enforceable to the maximum extent compatible with
applicable law and with the essential intent and purpose of this Agreement.

     14.     Supersedes Prior Agreement(s).  This Agreement supersedes and voids
any prior oral or written agreement relating in any way to Executive's
employment with UA or UAL which may have been entered into between the parties
hereto.  Any change to this Agreement after the Effective Date must be in
writing and must be executed by UA, UAL and Executive.

     15.     No Mitigation.  United agrees that Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
Executive by United pursuant to this Agreement.  Furthermore, the amount of any
payment or benefit provided for in this Agreement shall not be reduced by any
compensation earned by Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by Executive to United, or otherwise.

     16.     Legal Fees; Arbitration.  United shall pay to Executive reasonable
legal fees incurred by Executive in preparation of this Agreement.  United shall
also pay all reasonable legal fees and expenses incurred by Executive in
disputing in good faith any issue hereunder or under the or in seeking in good
faith to obtain or enforce any benefit or right provided hereunder. Payments
requested by Executive pursuant to this Paragraph 16 shall be made, without
exception, within five (5) business days after delivery of Executive's written
requests for payment accompanied with such evidence of fees and expenses
incurred as United reasonably may require.  Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration in Chicago, Illinois, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association then
in effect.  Executive consents to arbitration in Chicago, Illinois, as set forth
above, agrees that judgment may be entered in the courts of the State of
Illinois on any such arbitration award, consents to the jurisdiction of the
courts of Illinois, both state and federal, for the enforcement of any such
arbitration award and agrees not to disturb such choice of forum. 
Notwithstanding the above, Executive further agrees that United may seek
temporary, preliminary or permanent injunctive relief to enforce the provisions
contained in Paragraph 6, without first proceeding to arbitration.

     17.     Representations by United.  United hereby represents and warrants
to Executive that; (a) the execution, delivery and performance of this Agreement
by United have been duly authorized by all necessary actions by United, (b) this
Agreement has been duly executed and delivered by United to Executive, and (c)
this Agreement constitutes the valid and legally binding obligation of United
and is enforceable against United in accordance with its terms.

          United and Executive, having read and understood this Agreement and,
having consulted with others as appropriate, hereby agree to be bound by its
terms.

     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of September 2, 2002, at the World Headquarters of United Air Lines, Inc., 1200
East Algonquin Road, Elk Grove Twp., Illinois 60007.
 
 
 

UAL CORPORATION AND   UNITED AIR LINES, INC. EXECUTIVE         By: /s/ Glenn F.
Tilton /s/ Andrew P. Studdert Name:  Glenn F. Tilton Andrew P. Studdert Title:
Chairman and Chief          Executive Officer  